IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTR_ICT OF MISSISSIPPI
ABERDEEN DIVISION

JIMMY W.COX, an individual; and

LINDA COX, an individual PLAINTIFFS
VS. CIVIL AC'I`ION NO. 1:18-CV-075-GHD-DAS
JESCO lnc.,

and JOHN DOE DEFENDANTS l-S DEFENDANTS

AGREEI) ORI)ER OF DISMISSAL WI'I`H PREJUDICE
AS TO PLAINTIFF.. LINDA COX ONLY

Tl-lIS DAY THIS CAUSE came before the Court on the motion, ore tenus, of plaintiff,
Linda Cox only, to dismiss any and all of her claims against the defendant, .IESCO, lnc., with
prejudice, leaving and preserving the claims of the remaining plaintifi`, Jimmy W. Cox, to proceed
against the defendant JESCO, lnc., and the Court, after having considered the matter, finds that
the dismissal of only the claims of plaintiff, Linda Cox, with prejudice is agreed to by the parties
and is well taken and should be granted.

IT IS, THEREFORE, HEREBY ORDERED AND ADJUDGED that all of the claims
of plaintiff, Linda Cox only, be and the same hereby are dismissed with prejudice leaving and
preserving the claims of the remaining plaintiff, .limmy W. Cox, to proceed against the defendant,
JESCO, lNC. /F/J

\r
SO ORDERED AND ADJUDGED, this the ]da oi`January 20l9.

U.S. DISTRICT COURT JUDGE

 

AGREED TO BY:

/s/ Joel L. DiLorenzo

Joel L. DiLorenzo, Esq.

(MS BAR # 100281)

THE DILORENZO LAW FlRM, LLC
505 20‘h Street Norrh # 1275
Birmingham, AL 35203

Tel: (205) 212-9988

Fax: (205) 212-9989

Email: '|oel@dilorenzo-law.com
Attorney for Plaintl'jf Linda Cox

/s/ Michael W. Baxter

Michael W. Baxter, Esq.

Baxter Law Firm, PLLC

300 Highland Park Cove - Ste. A
Ridgeland, MS 39157

Attorney for Defendant

